 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kevin Eric Pesqueira,                              No. CV-15-01426-PHX-DGC (ESW)
10                  Plaintiff,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff’s Motion to Seal Docs. 48-53, 62, and 67 (Doc.
16   180). No response has been filed, and the time to do so has passed. LRCiv 7.2 (i) (failure
17   to file the required answering memoranda may be deemed a consent to the granting of the
18   motion). The motion is deemed submitted for decision.
19          Plaintiff requests that several non-dispositive motions be sealed in his file because
20   they “contain information which poses a threat to Plaintiff’s safety in prison.” Plaintiff has
21   filed a civil rights First Amended Complaint (Doc. 11) pursuant to 42 U.S.C.§ 1983, and
22   he is currently incarcerated.
23          The public has a general right to inspect and copy judicial records and documents.
24   Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Although this right is not
25   absolute, there is a strong presumption in favor of access to judicial records. To overcome
26   this presumption, a party seeking to seal a judicial record must meet (i) the “compelling
27   reasons” standard if the record is a dispositive pleading or (ii) the “good cause” standard if
28   the record is a non-dispositive pleading. Kamakana v. City & County of Honolulu, 447 F.3d
 1   1172, 1179-80 (9th Cir. 2006); Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir.
 2   2010).
 3            Here, because the documents Plaintiff has identified are not dispositive pleadings,
 4   Plaintiff must show good cause for sealing the documents. The “good cause” standard
 5   requires a showing that specific prejudice or harm will result if the document is not sealed.
 6   Phillips ex. rel. v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002). “If a court
 7   finds particularized harm will result from disclosure of information to the public, then it
 8   balances the public and private interests” to decide whether it is necessary to seal a
 9   document. Id.
10            Doc. 52 was previously sealed by the Court as a lodged document for which
11   permission to file was not granted. Therefore, Plaintiff’s request to seal Doc. 52 will be
12   denied as moot.
13            Docs. 48 – 51, 53, 62, and 67 do contain information which poses a threat to
14   Plaintiff’s safety. The Court recognizes the potential safety risk to the Plaintiff were the
15   information contained in the identified documents to remain public record. The potential
16   safety risk outweighs the need for the public’s access to the information. Good cause has
17   been shown to file these identified documents under seal.
18            For the reasons set forth herein,
19            IT IS ORDERED granting Plaintiff’s Motion to Seal Docs. 48-51, 53, 62, 67 (Doc.
20   180).
21            IT IS FURTHER ORDERED denying as moot Plaintiff’s Motion to Seal Doc. 52
22   (Doc. 180).
23            IT IS FURTHER ORDERED that the Clerk of Court seal the following
24   documents: 48-51, 53, 62, 67. Doc. 52 shall remain sealed.
25            Dated this 8th day of March, 2019.
26                                                       Honorable Eileen S. Willett
27                                                       United States Magistrate Judge

28


                                                   -2-
